Citation Nr: 1707655	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran's represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse and son


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 through June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran appeared at a Travel Board hearing to provide testimony before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

In April 2016, the Board, in pertinent part, reopened these two claims and remanded them for further evidentiary development.  Such development has been accomplished to the extent possible.  These two claims are thus once again before the Board for further appellate review.

The Board notes that additional medical records were associated with the claims file after the most recent supplemental statement of the case was issued (May 2016) with respect to these claims.  However, this evidence is either not pertinent to the claims or duplicate evidence already of record.  The additional VA outpatient records note the back and hip conditions as active problems and show current complaints, but otherwise do not discuss the history or etiology of the conditions or the Veteran's military service.  The additional VA examinations done in 2016, in connection with other claims, also do not discuss the history or etiology of the conditions or the Veteran's military service.  Therefore, the new VA outpatient and examination records are not relevant to the issues at hand, which involve service connection.  The records received from the Social Security Administration in July 2016 were duplicative of records previously obtained.  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as neither waiver of new evidence nor issuance of another supplemental statement of the case is required.  38 C.F.R. §§ 19.31(b) and 20.1304(c).


FINDINGS OF FACT

1. The Veteran sustained an acute hip and lumbar spine strain in a motorcycle accident in September 1970.

2. The Veteran's sacralization of the L5 vertebrae is a congenital defect, and was not subject to a superimposed injury during service that caused additional disability.

3. The Veteran does not have a lumbar spine disability etiologically linked to service.

4. The Veteran does not have a bilateral hip disability etiologically linked to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 1154(a), 5107 (West 2014); 38 CFR §§ 3.102, 3.303, 3.307(a), 3.309, 4.9 (2016).

2. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 1154(a), 5107 (West 2014); 38 CFR §§ 3.102, 3.303, 3.307(a), 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by an April 2004 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, post-service private medical records, post-service VA treatment records, social security records, three VA examinations, and a VA medical opinion.

The Board finds the May 2016 VA medical examination and medical opinion was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  The medical examination and opinion are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board.  When a Veterans Law Judge (VLJ) conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony as to why he should be service connected.  Neither the Veteran nor his representative indicated that there was outstanding medical evidence for VA to procure.  Finally, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2015 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims service connection for a lumbar spine disability and a bilateral hip disability.  Specifically, he asserts in an August 2004 informal claim for service connection that his current disabilities arose from a motor vehicle accident while he was in the Navy.  The Veteran claims that since the motor vehicle accident he has had chronic back and hip pain, requiring numerous surgeries.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury.  See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).

However, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A discharge summary dated September 1970 shows the Veteran was admitted to Edgecomb General Hospital after having been involved in a motorcycle accident.  He suffered extensive injuries, and was diagnosed with acute strains to his right hip and low back.  The discharge summary states the Veteran was complaining of back pain, but x-rays of his right leg, hip, and pelvis showed no sign of fracture.  The Veteran was thereafter transferred to the Camp Lejeune Naval Hospital (Camp Lejeune).  The Veteran's service treatment records indicate that he received x-rays of the chest, lumbosacral spine, pelvis, hips, and facial bones upon transfer.  All reports from the x-rays were normal.  Service treatment records show the Veteran reported back and hip pain in late September 1970 after his motorcycle accident.  He was again diagnosed with a lower back strain.

Private medical records from the Tarboro Clinic dated August 1971 show the Veteran complained of intermittent back pain since his accident.  The Veteran reported that after leaving service and returning to work, he experienced a mild ache in the dorsal paraspinal muscle area.  The physician opined that the pain was localized to the muscles.  The Veteran returned to the Tarboro Clinic in December 1971 with complaints of discomfort in the left lumbar area that bothered him while at work.  An exam conducted at that time revealed no splinting of the back.  X-rays showed no evidence of fracture and the hips appeared normal.  However, they did indicate that the left transverse process of L5 formed a pseudoarthrosis and the left wing of the sacrum showed no bony reactive changes or any arthritic changes about the pseudoarthrosis.  The Veteran was diagnosed with a lumbosacral muscle strain.

In May 1972, the Veteran submitted a statement in support of his claim for service connection for a lumbar spine disability.  He averred that he had not been able to hold a steady job since the accident because his back pain prevented any prolonged standing, sitting, or bending.

The Veteran was afforded a VA examination in May 1972 to evaluate his claim for service connection for a lumbar spine disability.  The Veteran complained of back pain extending to the right hip when bending, lifting, twisting, and prolonged sitting or standing.  The examiner found the Veteran experienced mild pain at the extremes of motion.  Further, the examiner found "no paravertebral spasm, atrophy or tenderness.  Lordotic curve appear[ed] normal."  X-rays taken during the examination showed "a congenital sacralization of the left transverse process of L5 associated with mild narrowing of the interspace between L5 and S1 otherwise no abnormal skeletal changes [sic]."  X-rays of the Veteran's hips were also negative.  The examiner diagnosed the Veteran with residuals of a strain to the right hip and lower back.

The Veteran reported sustaining an occupational injury to his lumbar spine in June 1981.  Private medical records from Duke Hospital show he reported hearing a "pop" in his back after lifting a bolt of cloth, which weighed about 100 pounds, above his head.  The Veteran received workers' compensation at the time.  A myelogram was conducted in August 1981, which was reported as normal, and a CT scan was negative.  However an electromyograph (EMG) indicated L5 root irritation, and the Veteran was administered a Cortisone shot.  In February 1982, the Veteran was diagnosed with a low back muscular strain and a transitional vertebra of the lumbar spine.  The physician opined that all of the Veteran's low back pain was directly related to the occupational injury with aggravation of the pre-existing condition of the transitional vertebra.  The Veteran was admitted to Duke Hospital for a neurosurgical evaluation to determine whether he needed a lateral fusion of L5 to S1.  The Veteran received a spinal fusion in 1982.  See medical treatment record May 1982.

In January 1997, the Veteran worked as a painter and reportedly fell approximately 25 feet off scaffolding.  Private medical records from Pitt County Memorial Hospital show the Veteran was seen for back pain immediately following the injury and was diagnosed with a dural laceration, disc herniation and possible compression fracture.  He underwent a L3-L4 and L5 decompressive laminectomy of the lumbar spine in June 1997.

Medical records from the Center for Scoliosis & Spinal Surgery, PLLC, indicate the Veteran was diagnosed with lumbar disc disease and left hip pain in September 2000.  In November 2000 he was diagnosed with L3 to L4 spondylolisthesis with spinal stenosis and received a revision decompression and instrumented fusion.

The Veteran complained of hip pain in April 2003 and was diagnosed with trochanteric bursitis.  X-rays taken in April 2005 showed sclerotic changes in the right femoral head, while the left hip looked unremarkable.  In May 2005 he received an MRI for his continued complaints of hip pain.  The MRI report indicated avascular necrosis of the femoral head of the right hip with no evidence of flattening or collapse.  His left hip demonstrated no abnormality.

In June 2003, the Veteran received a neurological consult at Rocky Mount Neurosurgical and Spine Consultants.  He was diagnosed with failed back surgery syndrome and osteoarthritis.  In July 2003 his physician suggested another decompressive lumbar laminectomy.  However, the physician opted not to extend fusion because that would merely create problems in the level above.  The Veteran received his fourth lumbar spine surgery in 2003.

The Veteran was diagnosed with bilateral osteoarthritis of the hips in June 2014.  In June 2015, the Veteran received a fifth spinal fusion and a revision of hardware.  He had his left hip replaced in April 2016 because his avascular necrosis had progressed significantly.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  At the hearing, he contended that x-rays taken at a private hospital showed he suffered a fractured hip in his motorcycle accident.  The Veteran also claimed that he received ongoing treatment from a private physician between 1970 and 1982.  However, those records were destroyed when the hospital closed.  The Veteran's representative argued that the Veteran's 1981 occupational injury caused a flare up of the back injury originally sustained in the September 1970 motorcycle accident.

The Veteran was afforded VA examinations in May 2016 for his lumbar spine and bilateral hip disabilities.  The VA examiner diagnosed the Veteran with bilateral osteoarthritis of the hips.  During the examination, the Veteran reported bilateral hip pain, with more pain in the left hip than right, beginning in 2014.  In the May 2016 VA examination medical opinion, the examiner opined that the Veteran's osteoarthritis was less likely than not incurred in service.

In the VA exam to evaluate the Veteran's lumbar spine disability, the VA examiner diagnosed him with degenerative disc disease and degenerative joint disease of the lumbar spine and concluded that his congenital sacralization of the L5 vertebra constituted a congenital defect.  She opined that the Veteran's congenital sacralization was not subject to a superimposed disease or injury, such as his motorcycle accident, which then resulted in additional disability.  A review of pertinent medical literature revealed "that the influence of sacralization of L5 on radiological findings in degenerative spondylolisthesis at L4-L5 may be less significant than previously expected."  The examiner concluded that a lumbar strain does not cause degenerative disc disease or degenerative joint disease, nor would a lumbar strain aggravate the conditions beyond their natural progression.  She opined that imaging of the Veteran's lumbar spine from 1971 and the 1980s support that the cause of his disabilities was his post-military occupational injuries.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claims must be denied.

The Veteran avers that his current lumbar spine and hip disabilities are a result of his in-service September 1970 motorcycle accident.  Following the accident, he was diagnosed with an acute low back and hip strain.  He contends that he fractured his hip in the accident has since suffered from chronic back pain.

It is not in dispute that the Veteran experienced an in-service injury.  The Veteran's service treatment records clearly document his motorcycle accident in September 1970.  Further, it is not disputed that the Veteran has currently diagnosed lumbar spine and bilateral hip disabilities.

The Board thus turns to the dispositive issue of nexus.  The Board finds that the Veteran's lumbar spine and bilateral hip disabilities are not etiologically linked to his in-service injury.  In evaluating this issue, the Board considered the medical opinions of record.

Initially, the record does not reflect that the Veteran was diagnosed with osteoarthritis of the lumbar spine and hips until June 2003 and December 2014, respectively.  While the Veteran was diagnosed with a pseudoarthrosis in September 1971, x-rays taken at the time showed no arthritic changes.  Therefore, the record does not reflect that the Veteran was diagnosed with osteoarthritis of the lumbar spine or hips to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of osteoarthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The Board recognizes the Veteran's assertions that he currently has lumbar spine and bilateral hip disabilities related to service and is competent to testify as to events that occurred in military service.  The Board also notes the contention made by the Veteran's representative that his occupational injury in 1981 was merely an aggravation of the pre-existing lumbar spine injury from service.  However, the Veteran and his representative are not competent to opine on such a complicated question.  Here, the Veteran's disabilities include a congenital condition, traumatic injuries during service, work injuries after service, and joint and disc disorders. Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Spinal and musculoskeletal issues require specialized training and medical diagnostic testing for determinations as to diagnosis and etiology, and they are not susceptible of lay opinions.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran and his representative's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a lumbar spine or bilateral hip disability.

The Veteran's extensive private and VA medical records do not support the contentions that his disabilities are etiologically linked to his in-service injury.

Prior to his first spinal fusion in 1982, the Veteran's treating physician opined that his lumbar spine injury resulted solely from his occupational injury, which aggravated his pre-existing transitional vertebra, and had no other etiology.  This medical opinion made by a specialist contemporary in time to the work injury carries significant probative value.  The Veteran's second spinal surgery followed another occupational injury in January 1997, during which he fell approximately 25 feet off scaffolding.  At the time, the Veteran received a revision decompression and instrumented fusion to treat a possible compression fracture and disc herniation.  

The medical evidence simply does not support an etiological link between the Veteran's claimed bilateral hip disability and his in-service injury.  X-rays taken at the time of the accident and in the years following revealed no evidence of a hip fracture.  In September 1970, the Veteran was transferred from a private hospital to Camp Lejeune, and imaging taken during his intake show no fracture of the hips or pelvis.  Further, in September 1971, x-ray reports of his hips showed no evidence of fracture.  While the Veteran believes a hip fracture occurred at the time of the accident, that is simply not borne out by the multiple x-rays done at that time.  The Veteran was diagnosed with bilateral osteoarthritis of the hips in December 2014.  However, none of his private or VA medical providers have linked his avascular necrosis or osteoarthritis to his in-service motorcycle accident.

The Board finds the April 1972 and May 2016 VA examiners' opinions to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As noted above, after considering the Veteran's lay statements, his service treatment records and all of the Veteran's post-service treatment records, the examiners found there was no etiological link between the claimed conditions and his in-service motorcycle accident.

The April 1972 VA examiner diagnosed the Veteran with residuals from a muscle strain to the right hip and low back.  The examiner diagnosed the Veteran with congenital sacralization of the left transverse process of the L5 associated with mild narrowing of the interspace between L5 and S1, but found no other abnormal skeletal changes.  A congenital pre-existing defect, such as the Veteran's sacralization of the L5 vertebrae, can still be subject to superimposed disease or injury potentially warranting service connection, if additional disability results.  In May 2016, the VA examiner expressly opined that the Veteran's congenital sacralization of the L5 vertebra was a congenital defect and was not subject to a superimposed disease or injury, such as his motorcycle accident, which resulted in additional disability.  In other words, there was certainly an injury, but the pertinent question is whether that injury superimposed on the congenital condition resulted in additional disability.  The answer here is no.

The May 2016 VA examiner opined that muscle strains do not cause or aggravate degenerative joint disease or degenerative disc disease because they are separate conditions.  In other words, while the Veteran had a back strain during service, this did not cause or aggravate the later joint and disc diseases, in the examiner's opinion.  Finally, she concluded that it was less likely than not that the Veteran's current bilateral hip disability was related to his in-service injury.

In sum, the Board finds the elements of service connection for lumbar spine and bilateral hip disabilities have not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


